                    Case 1:18-cv-12312-KPF Document 30 Filed 07/18/19 Page 1 of 2

     ANDERSON KILL                P.C.
                                                   Attorneys and Counselors at Law

     1251 AVENUE OF THE AMERICAS • NEW YORK, NY 10020
     TELEPHONE: 212-278-1000 • FAX: 212-278-1733
     www.andersonkill.com
                                                                                  Vianny M. Pichardo, Esq.
                                                                              vpichardo@andersonkill.com
                                                                                            212-278-1259



                                                                                      July 18, 2019

     VIA ECF and EMAIL

     The Honorable Katherine Polk Failla
     United States District Court
     Southern District of New York
     40 Foley Square, Room 2103
     New York, NY 10007
     Fa ilia NYSDChambers@nysd. uscourts.gov

                    Re: Lord & Taylor LLC v Great American Insurance Company
                        18 Civ. 12312 (KPF)

      Dear Judge Failla:

                   We represent the Plaintiff Lord & Taylor LLC ("Lord & Taylor") in the above
      referenced matter. Defendant Great American Insurance Company ("GAIC") joins in this
      letter. We recently received an ECF notice that the pretrial conference previously
      scheduled for July 24, 2019 has been adjourned to July 26, 2019.

                     The parties would like to inform the Court that a settlement has been
      reached in principle in connection with this matter and the parties will be filing a joint
      stipulation of dismissal shortly. As such, the parties request an adjournment of the July
      26, 2019 pretrial conference for 30 days.

                    Should the Court have any questions or require additional information,
      please let us know and we will respond promptly.




                                                       Respectfully submitted,


                                                          vV'---?
                                                       Vianny M. Pichardo
                                                                           L---__


      VMP/hvc
      CC: Joshua Gold, Esq. (Anderson Kill, P.C.)

 New York, NY • Los Angeles, CA • Stamford, CT • Washington, DC • Newark, NJ • Philadelphia, PA
docs-1 00162158.1
                  Case 1:18-cv-12312-KPF Document 30 Filed 07/18/19 Page 2 of 2
Anderson Kill P .C.


      July 18, 2019
      Page 2

       Michael A. Graziano, Esq.
       mgraziano@eckertseamans.com

       Geraldine Cheverko, Esq.
       gcheverko@eckertseamans.com




        docs-1 00162158.1
